DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-24 are pending.
Claims 1-4, 7, 10, 15, and 16 were amended.
Claims 17-24 were added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the replacement drawing(s) submitted on 1/28/2022. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered. 	
Claim Objections
Claim 3 was previously rejected under 35 USC § 112. Applicant has successfully addressed this issue in the amendment filed on 1/28/2022. Accordingly, the rejections to the claims under 35 USC § 112 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, 17, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the auxiliary air supply chamber selectively receives and discharges air through the air inlet” is not supported by the specification, see paragraph [0032]. The specification merely supports the air inlet “receives or discharges air” and amending the limitation with “and” changes the scope of the invention. In addition, claims 2-14, 16, 18-22, and 24 are also rejected under 35 U.S.C. §112(a) since they require all of the limitations of the base and intervening claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “a valve including a valve base having an aperture therethrough and a valve cover configured to open or close the aperture”. It is unclear whether the limitation is a valve relating to the electric pump aperture or the auxiliary air supply aperture. Claim 8 is dependent on claim 7 and is also rejected under 35 U.S.C. §112 (b) since it requires all of the limitations of the base claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “a valve including a valve base having an aperture therethrough and a valve cover configured to open or close the aperture”. It is unclear whether the limitation is a valve relating to the electric pump aperture or the auxiliary air supply aperture. Claims 11 and 12 are dependent on claim 10 and are also rejected under 35 U.S.C. §112 (b) since they require all of the limitations of the base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 6763540 B1), herein referred to as Wang, in view of Youngblood et al. (US 20190269246 A1), herein referred to as Youngblood.
Regarding claim 1, Wang discloses an inflatable product comprising: a product body (hollow body 10) defining a primary inflatable chamber and having an electric pump aperture (electrical pump 3 is mounted on side surface providing inflation for air bed through an aperture, see FIG. 3) and an auxiliary air supply aperture (foot pump 7 is held within an aperture of the hollow body 10, see FIG. 3) formed therein; an electric air pump (electric pump 3) mounted on the product body through the electric pump aperture; and an auxiliary air supply (foot pump 7) mounted to the product body at the auxiliary air supply aperture, the auxiliary air supply defining an auxiliary air supply chamber defining an internal air volume nominally separate from, but contained within, the primary inflatable chamber of the product body (unidirectional membrane 72 provides an inflatable chamber within the hollow body 10). Wang teaches wherein the auxiliary air supply comprises an air inlet (air hole 71) having fluid communication with an ambient environment and the auxiliary air supply chamber (see FIG. 3) but does not explicitly disclose, the auxiliary air supply chamber selectively receives and discharges air through the air inlet. Youngblood, however, discloses an illuminated inflatable object comprising a valve 400 further comprising a primary cap 404 and a secondary cap 406 with a hole 408 for the purpose of accepting air from an air pump nozzle when the primary cap is removed. It would 
Regarding claim 2, Wang (in view of Youngblood) teaches the inflatable product body defines a nominal air capacity but does not explicitly teach the electric air pump is configured to inflate the inflatable product from a deflated state to a partially inflated state in which the inflatable product body contains between 95.0% and 99.5% of the nominal air capacity, and the auxiliary air supply is configured to inflate the inflatable product from the partially inflated state to a fully inflated state by providing the final 0.5-5.0% of the of the nominal air capacity. However, it held for inherency based on the discovery of a new property, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Wang discloses the structural limitations of the claim where it flows that the device would be capable of the claimed inflation to nominal air capacity.
Regarding claim 3, Wang (in view of Youngblood) does not explicitly teach the electric air pump is capable of delivering a maximum pressure between 15-25mm water column, whereby the electric air pump is a low-power design, and the auxiliary air supply is configured to deliver a pressure between 160-200mm water column. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wang to have an electric pump and foot pump deliver the claimed ranges of pressure since it has been held that “[W]here the general conditions of a claim are disclosed in In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Wang (in view of Youngblood) teaches the auxiliary air supply comprises: an auxiliary air supply wall (see Wang, unidirectional membrane 72) sealingly connected to an interior surface of the inflatable product about the auxiliary air supply aperture to define the auxiliary air supply chamber (see Wang, FIG. 3); and a check valve (see Wang, outlet 73) passing through the auxiliary air supply wall and configured to provide one-way fluid communication from auxiliary supply chamber to the primary inflatable chamber.
Regarding claim 5, Wang (in view of Youngblood) teaches wherein the auxiliary air supply further comprises: a seal (see Youngblood, secondary cap 406) disposed about the auxiliary air supply aperture and configured to sealingly receive an external pump (see Youngblood, pump 420); and a valve cover (primary cap 404) removably sealingly engaged with the air inlet and the seal. 
Regarding claim 13, Wang (in view of Youngblood) teaches the inflatable product is a mattress having bottom and top sheets designed to provide ground-contacting and sleeping surfaces, respectively, and a sidewall joined to peripheral edges of the top and bottom sheets (see Wang, FIGS. 3-5; top and bottom sheets are bisected by a center wall and a continuous perimeter side wall joins the top and bottom sheets).
Regarding claim 14, Wang (in view of Youngblood) teaches the electric pump aperture is formed in the sidewall of the mattress, and the auxiliary air supply aperture is formed in one of the top and bottom sheets (see Wang, FIGS. 3-5).
Regarding claim 15, Wang discloses a method of inflating an inflatable product (air bed 1), comprising: using an electric air pump (electrical motor 3) to inflate the inflatable product from a deflated state to a partially inflated state; and using an auxiliary air supply (foot pump 7) to 
Regarding claim 16, Wang (in view of Youngblood) does not explicitly teach the step of using an electric air pump comprises adding air to the inflatable product equal to between 95.0% and 99.5% of a nominal air capacity thereof; and the step of using an auxiliary air supply comprises adding air to the inflatable product equal to the final 0.5-5.0% of the nominal air capacity. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Wang discloses the structural limitations of the claim where it flows that the device would be capable of the claimed inflation to nominal air capacity.
Regarding claim 17, Wang discloses an inflatable product comprising: a product body defining a primary inflatable chamber (hollow body 10); an electric air pump (electric pump 3) mounted on the product body and in fluid communication with an ambient environment and the primary inflatable chamber; and an auxiliary air supply (foot pump 7) mounted to the product body and in fluid communication with the ambient environment and the primary inflatable chamber, the auxiliary air supply defining an auxiliary air supply chamber defining an internal air volume nominally separate from, but adjacent to, the primary inflatable chamber of the product body (unidirectional membrane 72 provides an inflatable chamber within the hollow body 10). Wang teaches wherein the auxiliary air supply comprises an air inlet (air holes 71) having fluid communication with an ambient environment and the auxiliary air supply chamber (see FIG. 3) but does not explicitly disclose, the auxiliary air supply chamber selectively receives and discharges air through the air inlet. Youngblood, however, discloses an illuminated inflatable object comprising a valve 400 further comprising a primary cap 404 and a secondary cap 406 with a hole 408 for the purpose of accepting air from an air pump nozzle when the primary cap is removed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wang with the valve and caps as taught by Youngblood in order to provide a resealable opening for facilitating inflation and deflation of an air bed with alternative devices.
Regarding claim 18, Wang (in view of Youngblood) teaches the inflatable product body defines a nominal air capacity but does not explicitly teach the electric air pump is configured to inflate the inflatable product from a deflated state to a partially inflated state in which the inflatable product body contains between 95.0% and 99.5% of the nominal air capacity, and the auxiliary air supply is configured to inflate the inflatable product from the partially inflated state to a fully inflated state by providing the final 0.5-5.0% of the of the nominal air capacity. However, it held 
Regarding claim 19, Wang (in view of Youngblood) does not explicitly teach the electric air pump is capable of delivering a maximum pressure between 15-25mm water column, whereby the electric air pump is a low-power design, and the auxiliary air supply is configured to deliver a pressure between 160-200mm water column. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wang to have an electric pump and foot pump deliver the claimed ranges of pressure since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Wang (in view of Youngblood) teaches the auxiliary air supply comprises: an auxiliary air supply wall (see Wang, unidirectional membrane 72) sealingly connected to an interior surface of the inflatable product about the auxiliary air supply aperture to define the auxiliary air supply chamber (see Wang, FIG. 3); and a check valve (see Wang, outlet 73) passing through the auxiliary air supply wall and configured to provide one-way fluid communication from auxiliary supply chamber to the primary inflatable chamber.
Regarding claim 21, Wang (in view of Youngblood) teaches wherein the auxiliary air supply further comprises: a seal (see Youngblood, secondary cap 406) disposed about the auxiliary air supply aperture and configured to sealingly receive an external pump (see Youngblood, pump 
Regarding claim 23, Wang discloses an inflatable product comprising: a product body including a primary inflatable chamber and an auxiliary air supply chamber (hollow body 10 comprises a separate chamber defined by unidirectional membrane 72); an electric air pump (electric pump 3) mounted on the product body and in fluid communication with an ambient environment and the primary inflatable chamber; and an auxiliary air supply (foot pump 7) mounted to the product body and in fluid communication with the ambient environment and the primary inflatable chamber through the auxiliary air supply chamber (see FIG. 3). Wang teaches wherein the auxiliary air supply comprises an air inlet (air holes 71) having fluid communication with an ambient environment and the auxiliary air supply chamber (see FIG. 3) but does not explicitly disclose, the auxiliary air supply chamber selectively receives and discharges air through the air inlet. Youngblood, however, discloses an illuminated inflatable object comprising a valve 400 further comprising a primary cap 404 and a secondary cap 406 with a hole 408 for the purpose of accepting air from an air pump nozzle when the primary cap is removed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wang with the valve and caps as taught by Youngblood in order to provide a resealable opening for facilitating inflation and deflation of an air bed with alternative devices.
Regarding claim 24, Wang (in view of Youngblood) teaches a check valve (see Wang, outlet 73), the auxiliary air supply chamber being in fluid communication with the primary inflatable chamber through the check valve (see FIG. 3).

s 6, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Youngblood, and further in view of Tsai et al. (US 20050079077 A1), herein referred to as Tsai.
Regarding claim 6, Wang (in view of Youngblood) does not explicitly disclose the electric air pump comprises: a valve including a valve base having an aperture therethrough and a valve cover configured to open or close the aperture; and a pump detachably coupled to the valve in an inflation configuration in which the pump is operable to transmit air into the interior of the inflatable product body, and a deflation configuration in which the pump is operable to transmit air out of the interior of the inflatable product body. Tsai, however, discloses a reversible inflation system comprising a pump housing 20, locking cover 30, and pump 10 for the purpose of pumping air into and out of an inflatable air bed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wang with the pump having a housing and cover as taught by Tsai in order to provide an integrated inflatable air bed with a pump for inflating and deflating the air bed.
Regarding claim 9, Wang (in view of Youngblood and further in view of Tsai) teaches the electric air pump further comprises: a switch (see Tsai, switch 1464); a power source operably coupled to the switch (see Tsai, plug 1466); a motor (see Tsai, motor 1415) operably coupled to the power source via the switch; and a housing (see Tsai, side casing 1416, back end casing 1412 and front end casing 1416) which contains at least the power source and the motor. Examiner notes that Tsai teaches a plug further comprising a wire 1463 that connects to the motor within the housing comprised of the front end casing, back end casing, and side casing.
Regarding claim 22, Wang (in view of Youngblood) does not explicitly disclose the electric air pump comprises: a valve including a valve base having an aperture therethrough and a valve cover configured to open or close the aperture; and a pump detachably coupled to the valve in an inflation configuration in which the pump is operable to transmit air into the interior of the .
Response to Arguments
Applicant’s arguments, filed 1/28/2022, with respect to the rejections of claims 1-4 and 13-16 under §102, 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejections are made in view of Wang modified by Youngblood.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses inflatable products relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Wang, Youngblood, and Tsai.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673             	3/25/2022